DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2022 has been entered. Claims 1-5, 8, 10-15, 18, 20-27 remain pending in the application. Applicant’s amendments to the claims have overcome previous objection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11-12 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz U.S. Patent Application 20090262979 in view of Katz U.S. Patent Application 20190076045, and further in view of Welford U.S. Patent Application 20140098099.
Regarding claim 1, Markowitz discloses a medical system, comprising: 
a catheter (catheter 106) including a distal portion and catheter electrodes disposed at respective locations on the distal portion, and configured to be inserted into a chamber of a heart of a living subject and maneuvered among multiple sampling sites to sample electrical activity of tissue of the chamber with the catheter electrodes (paragraph [0093]: A tip or first electrode 108 can be provided on a distal end of the catheter 106; paragraph [0143]: in FIG. 5, as the mapping catheter 100 moves through the heart 80, it can be positioned at different locations within the heart 80. For example, as it enters the right atrium chamber of the heart it can be positioned in a first selected location, as illustrated by the phantom mapping catheter 100'. A data point can be determined for the mapping catheter when it is at position 100'. The mapping catheter can further be moved through the heart 80 such as to a second or third location, as illustrated at 100 or 100'', and data points can be further acquired at these additional locations); 
a display (display device 58); and processing circuitry (paragraph [0077]: various interconnected or cooperating processors and/or memory can be provided to process information, each may be a part of the workstation 38 or separate therefrom) configured to: 
receive signals provided by the catheter, and in response to the signals, compute, for each of the sampling sites, a sampling position of the catheter and respective electrode positions of the catheter electrodes (paragraph [0074]: The sensed voltage can be used to identify a position along an axis (whereby each axis can be identified by the particular frequency of the current being measured) to generally determine a position of an electrode along each of the three axes; paragraph [0093]: the electrodes 108, 110 can sense a voltage produced within the patient 26 and from the sensed voltage an impedance can be calculated to determine a location of the mapping catheter 100, as discussed further herein); 
render to the display a three-dimensional (3D) representation of the chamber including sampling-site markers indicating the computed sampling position of the catheter at each of the sampling sites (paragraph [0129]: At an appropriate time a rendering of one or more of a point 198 in the mapping data 194 can be produced in block 200. The rendering can include a 3D rendered surface using the data points 198 in the mapping data 194; paragraph [0264]: A landmark icon 450 can be illustrated relative to the surface data 281 that can identify or be used as a marker (sampling-site markers) for identification of a position for implantation of the lead 120; paragraph [0006]: The lead can include a tip or electrode portion (display as electrode markers) that is directly connected to a first portion of the anatomical tissue); 
update the rendered 3D representation, responsively to the received user input, to include electrode markers indicating the electrode positions corresponding to a sampling site associated with the selected sampling-site marker (paragraph [0277]: With reference to FIG. 23B, the mapping catheter 482 (sampling-site markers) can be moved relative to the pristine surface 480 (electrode marker position) to generate a disturbed or inverse mapping volume 480'. The inverse mapping volume 480' can include an inverse or subtracted region 486. The subtracted region can be bound by an edge 488 that can be used to identify a portion of the anatomy of the patient 26; paragraph [0279]: The subtracted portion 486 can be generated substantially similarly to generating a data set of map data… the pristine volume 480 can be a complete set of points within a selected region relative to the surface 281. The map data that is determined with the mapping catheter 100, as illustrated by the icon 482, can be those points that are based upon a determined position of the mapping catheter 100 by measuring an impedance with an electrode on the mapping catheter 100; paragraph [0275]: The volume 480 can be any appropriate shape or surface geometry and is illustrated as a cube simply for this discussion).
Markowitz discloses all the features with respect to claim 1 as outlined above. However, Markowitz fails to disclose displaying each of the sampling sites without including electrode markers, each of the sampling site markers and each of the electrode markers are annotations included on the rendered 3D representation of the chamber, receiving a user input selecting one of the sampling-site markers, and updating the display to include markers indicating the positions corresponding to a sampling site associated with the selected sampling-site marker explicitly. 
Katz discloses each of the sampling site markers and each of the electrode markers are annotations included on the rendered 3D representation of the chamber (paragraph [0051]: at step 84 an annotated electroanatomic map is prepared; paragraph [0054]: the processor marks on the map each member of the set of earliest annotations. The set may have one or more members. The graphical indications of the set becomes immediately apparent to the operator 16, who may then navigate the catheter (corresponding to Markowitz’s sampling site markers) using the current position map developed in step 80 to perform a more detailed mapping in a smaller region that includes one or more members (corresponding to Markowitz’s electrode markers) of the set of earliest annotations).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz’s to use annotations as taught by Katz, to determine the location or position of a tracking element.
Markowitz as modified by Katz discloses all the features with respect to claim 1 as outlined above. However, Markowitz as modified by Katz fails to disclose displaying each of the sampling sites without including electrode markers, receiving a user input selecting one of the sampling-site markers, and updating the display to include markers indicating the positions corresponding to a sampling site associated with the selected sampling-site marker explicitly. 
Welford discloses displaying each of the sampling sites without including electrode markers (paragraph [0072]: longitudinal marker 219 (corresponding to Markowitz’s sampling site markers)  across the tomographic view and showing the section of tissue 201 that the ILD represents; see fig. 16A, marker 219 is displayed without including marker 251 (corresponding to Markowitz’s electrode markers)), 
receiving a user input selecting one of the sampling-site markers, and updating the display to include markers indicating the positions corresponding to a sampling site associated with the selected sampling-site marker (paragraph [0082]: receive a selection of points (corresponding to Markowitz’s sampling site markers)  (e.g., through interaction with the tomographic image) and optionally display tomographic marker 251 (corresponding to Markowitz’s electrode markers) on the ILD in positions corresponding to the operator's interactions; see fig. 17; Welford’s technique of displaying tomographic marker based on selection points can be used in Markowitz and Katz’s device, such that to display electrode markers based on selected sampling site marker). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz and Katz’s to updating markers as taught by Welford, to create high quality figures that accurately represent features in a patient's tissue.

Regarding claim 2, Markowitz as modified by Katz and Welford discloses the system according to claim 1, wherein the processing circuitry is configured to compute, for each of the sampling sites, the sampling position and the electrode positions as average positions of the catheter and the catheter electrodes, respectively, averaged over a sampling time (Markowitz’s paragraph [0174]: The data displayed on the screen 58 can be a smoothed or average location. For example, a point displayed on the screen can include an average location of the data points acquired and determined for the mapping catheter 100 or the lead 120 for a set period of time. For example, an average location of the mapping catheter 100 or the lead 120 for five seconds can be displayed on the display device 58). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz’s to use annotations as taught by Katz, to determine the location or position of a tracking element; and combine Markowitz and Katz’s to updating markers as taught by Welford, to create high quality figures that accurately represent features in a patient's tissue.

Claim 11 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 11.
Claim 12 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 12.
Claim 21 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 21.

Regarding claim 22, Markowitz as modified by Katz and Welford discloses the medical system according to claim 1, wherein the sampling position of the catheter is a sensed position of a position sensor or a transducer disposed on the shaft of the catheter (Katz’s paragraph [0049]: At step 80 the positions of the electrodes in the catheter are determined. One method of making the determination is the creation of a current position map (CPM). The CPM is generated using catheter 14 (FIG. 1), with an electrode (giving currents at a position) and a magnetic sensor (not shown) giving magnetic signals at the position together cooperatively with the ACL circuit 40). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz’s to use annotations as taught by Katz, to determine the location or position of a tracking element; and combine Markowitz and Katz’s to updating markers as taught by Welford, to create high quality figures that accurately represent features in a patient's tissue.

Regarding claim 23, Markowitz as modified by Katz and Welford discloses the system according to claim 1, wherein the sampling position of the catheter is an average position of the catheter electrodes that are disposed on the distal portion (Markowitz’s paragraph [0174]: The data displayed on the screen 58 can be a smoothed or average location. For example, a point displayed on the screen can include an average location of the data points acquired and determined for the mapping catheter 100 or the lead 120 for a set period of time. For example, an average location of the mapping catheter 100 or the lead 120 for five seconds can be displayed on the display device 58). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz’s to use annotations as taught by Katz, to determine the location or position of a tracking element; and combine Markowitz and Katz’s to updating markers as taught by Welford, to create high quality figures that accurately represent features in a patient's tissue.

Claim 24 recites the functions of the apparatus recited in claim 22 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 22 applies to the medium steps of claim 24.
Claim 25 recites the functions of the apparatus recited in claim 23 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 23 applies to the method steps of claim 25.
Claim 26 recites the functions of the apparatus recited in claim 22 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 22 applies to the method steps of claim 26.
Claim 27 recites the functions of the apparatus recited in claim 23 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 23 applies to the medium steps of claim 27.

Claim 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz U.S. Patent Application 20090262979 in view of Katz U.S. Patent Application 20190076045, in view of Welford U.S. Patent Application 20140098099, and further in view of Cohen U.S. Patent Application 20180160978.
Regarding claim 3, Markowitz as modified by Katz and Welford discloses all the features with respect to claim 1 as outlined above. Markowitz further discloses joystick can be used to highlight the landmarks (paragraph [0152]). However, Markowitz as modified by Katz and Welford fails to disclose updating the rendered 3D representation to highlight the selected sampling-site marker.
Cohen discloses updating the rendered 3D representation to highlight the selected sampling-site marker (paragraph [0011]: Periodically the coloring is removed, and the map recolored based on updated information. The user selects regions of the map using any catheters being used. These regions are colored in real time according to the value of a parameter to present a functional display).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz, Katz and Welford’s to update selected region as taught by Cohen, to update user selected region in real time.

Regarding claim 4, Markowitz as modified by Katz, Welford and Cohen discloses the system according to claim 1, wherein the processing circuitry is configured to: 
identify electrical activity of the tissue sensed by the catheter electrodes at respective sampling sites (Cohen’s paragraph [0046]: the display spatially indicates information derived from readings of the sensors. The radius influenced at the locations, and thus the size of the displayed region is user-definable); and 
update the rendered 3D representation, responsively to the received user input, to include the electrode markers with at least one of the electrode markers having a different presentation type than other ones of the electrode markers responsively to the identified electrical activity of the tissue sensed by at least one of the catheter electrodes (Cohen’s paragraph [0048]: Next, at step 49 after reading data from the sensors and processing the data as required in step 45, the output values are displayed in pseudocolor only on the region chosen in step 47. Processing the data can be, for example, a calculation of wavefront propagation and the output values can be local activation times at respective locations of the sensors; paragraph [0011]: Periodically the coloring is removed, and the map recolored based on updated information. The user selects regions of the map using any catheters being used. These regions are colored in real time according to the value of a parameter to present a functional display; paragraph [0051]: Catheter 59 is a lasso catheter having multiple mapping electrodes 67. A colored area 65 about some of the electrodes 67 is a map of local activation time in the region, which may vary as the ablation proceeds. Colored areas 63, 65 are represented by different hatching patterns in the figure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz, Katz and Welford’s to update selected region as taught by Cohen, to update user selected region in real time.

Regarding claim 5, Markowitz as modified by Katz, Welford and Cohen discloses the system according to claim 4, wherein the identified electrical activity is activity selected from a group including: electrical activity below a threshold activity level, focal activity, and rotational activity (Markowitz’s paragraph [0396]: If the dot product is below a dot-product threshold then the ring electrode is marked as sheathed. The dot-product threshold can be selected by the user or automatically selected by and programmed into the PSU 40; paragraph [0205]: When selecting a focal point F in block 378, illustrated in FIG. 15A, the focal point can be selected substantially automatically by an algorithm, manually by the user 22, or in a combination thereof; paragraph [0208]: the direction for movement of the VC along the arc can be set in block 384… the camera is able to rotate or move along the arc in a clockwise or counter clockwise direction which can be selected or started in block 384; paragraph [0290]: The surface 281 can also be updated in substantially real time according to various embodiments. For example, a rotating buffer system or an update area can be used to illustrate the surface 281 in substantially real time).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz, Katz and Welford’s to update selected region as taught by Cohen, to update user selected region in real time.

Claim 13 recites the functions of the apparatus recited in claim 3 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 3 applies to the method steps of claim 13.
Claim 14 recites the functions of the apparatus recited in claim 4 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the method steps of claim 14.
Claim 15 recites the functions of the apparatus recited in claim 5 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the method steps of claim 15.

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz U.S. Patent Application 20090262979 in view of Katz U.S. Patent Application 20190076045, in view of Welford U.S. Patent Application 20140098099, in view of Cohen U.S. Patent Application 20180160978, and further in view of Xue U.S. Patent Application 20170105678.
Regarding claim 8, Markowitz as modified by Katz, Welford and Cohen discloses the different presentation type includes using a different color electrode marker compared with the other electrode markers (Markowitz’s paragraph [0377]: The sheathed icon 102x' can differ from the electrode icon 102x in color, shading, or grey scale, and is exemplary illustrated as a hatched icon, but may also be illustrated as a bright red or orange; Cohen’s paragraph [0051]: Catheter 59 is a lasso catheter having multiple mapping electrodes 67. A colored area 65 about some of the electrodes 67 is a map of local activation time in the region, which may vary as the ablation proceeds. Colored areas 63, 65 are represented by different hatching patterns in the figure). However, Markowitz as modified by Katz, Welford and Cohen fails to disclose different presentation type is selected from a group that includes using a larger electrode marker compared with the other electrode markers.
Xue discloses different presentation type is selected from a group that includes using a larger electrode marker compared with the other electrode markers (paragraph [0042]: the markers 49 for the actual locations 47 of misplaced electrodes may flash, pulse, or grow larger, in order to direct the patient's 3 or clinician's attention to the problem areas).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz, Katz, Welford and Cohen’s to display larger marker as taught by Xue, to properly place electrodes for ECG monitoring.

Claim 18 recites the functions of the apparatus recited in claim 8 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the method steps of claim 18.

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Markowitz U.S. Patent Application 20090262979 in view of Katz U.S. Patent Application 20190076045, in view of Welford U.S. Patent Application 20140098099, in view of Cohen U.S. Patent Application 20180160978, and further in view of Wright U.S. Patent Application 20030228639.
Regarding claim 10, Markowitz as modified by Katz, Welford and Cohen discloses formatting the at least one electrode marker according to identified electrical activity of the tissue sensed by the at least one of the catheter electrodes (Markowitz’s paragraph [0006]: One of the main portions of the IMD can include one or more leads that are directly connected to tissue to be affected or treated by the IMD. The lead can include a tip or electrode portion that is directly connected to a first portion of the anatomical tissue, such as a muscle bundle, and a lead body that connects to the second main portion, which is the device body or therapeutic driving device; paragraph [0305]: the map data points or surface illustrated on the display 58 of the SVC can be illustrated in a different color, intensity, blinking rate, or the like). However, Markowitz as modified by Katz, Welford and Cohen fails to disclose displaying marker according to an intensity of the identified signal. 
Wright discloses displaying marker according to an intensity of the identified signal (paragraph [0117]: the amount of the marker detected can be displayed in terms of relative intensity based on the background noise).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Markowitz, Katz, Welford and Cohen’s to display marker based on signal intensity as taught by Wright, to improve diagnosis accuracy.

Claim 20 recites the functions of the apparatus recited in claim 10 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the method steps of claim 20.

Response to Arguments

Applicant's arguments filed 8/17/2022, page 8 - 10, with respect to the rejection(s) of claim(s) 1, 11 and 21 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Markowitz U.S. Patent Application 20090262979 in view of Katz U.S. Patent Application 20190076045, and further in view of Welford U.S. Patent Application 20140098099, as outlined above.

Applicant argues on page 8-9 that "FIG. 3 in Katz shows annotations 94 that are selected electrode markers. Annotations 94 in Katz are locations at which selected electrical activity was sampled by a particular electrode. There are no sampling-site markers shown in Katz. Similarly, Markowitz discloses displaying data points 198 which are also electrode markers."

In reply, Markowitz’s paragraph [0264]: A landmark icon 450 can be illustrated relative to the surface data 281 that can identify or be used as a marker (sampling-site markers) for identification of a position for implantation of the lead 120; paragraph [0006]: The lead can include a tip or electrode portion (display as electrode markers) that is directly connected to a first portion of the anatomical tissue.

Applicant argues on page 9-10 that "each of Katz, Markowitz and their combination at least fails to disclose or suggest processing circuitry configured to selectively display electrode markers related to a particular sampling site based on user selection"

In reply, the rejection is based on Markowitz, Katz and Welford combined. Welford discloses selectively display electrode markers related to a particular sampling site based on user selection (paragraph [0082]: receive a selection of points (corresponding to Markowitz’s sampling site markers)  (e.g., through interaction with the tomographic image) and optionally display tomographic marker 251 (corresponding to Markowitz’s electrode markers) on the ILD in positions corresponding to the operator's interactions; see fig. 17). Welford’s technique of displaying tomographic marker based on selection points can be used in Markowitz and Katz’s device, such that to display electrode markers based on selected sampling site marker.

The examiner suggests applicant incorporate claim 3 into each independent claim to further advance the prosecution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616